Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 June 1821
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


            
            Monticello
June 10. 21.
          I know, my dear friend, that the title of American alone is a passport to your attentions and good offices. to inform you therefore who of them merit those kindnesses must be an act of charity to you as of justice to them. on the bearer mr Lawrence they will be worthily placed. he is a citizen of distinction of the state of New York, correct and enlightened, and well qualified to put you into possession of the state of things in our confederacy. our political winters are boisterous, but our summers calm. I suppose he will find it much the case with you. I shall be your debtor, as well as himself for any kind attentions you may shew him; and I bear this testimony to his merit with the greater pleasure as it furnishes me new occasion of renewing to you the expressions of my constant and affectionate friendship and respect.Th: Jefferson